Title: From James Madison to Edward Stevens, 2 June 1801
From: Madison, James
To: Stevens, Edward


Sir,Department of State Washington, 2 June 1801
Your letter of January 6th. 1801 containing a resignation of the appointment you have held in St. Domingo, having been received and the resignation accepted by the President, Tobias Lear Esqr. has been commissioned as your successor. The delay in his relieving you has been produced by circumstances which unavoidably had that effect. It will be particularly regretted if in its consequences it should have exposed you to any further increase of your indisposition. Mr. Lear is instructed to ask from you whatever useful information relating to the theatre of his functions you may have it in your power to give, and to receive from you the documents and papers belonging to the station which he is to fill. To these acts of form, your own disposition will I am persuaded superadd all the polite and friendly attentions, to which he is entitled. I have the honor to be, &c. &c.
James Madison
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1).


